Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-9 are pending in this application.

Formal Drawings
The formal drawings received on 06/28/2021 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 06/28/2021 has been considered.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2014/0359637), herein after Yan and further in view of Ide et al. (US 2011/0060709), herein after Ide.

Regarding claims 1, 4 and 7, 
Yan teaches a non-transitory computer-readable storage medium storing a selection program that causes at least one computer to execute a process, the 5process comprising: receiving identification information regarding a terminal from the terminal (see fig. 4, paras. 43-45, cloud device responsible for selecting device for task processing (i.e. selection program), receives device identification information (i.e. identification information) regarding about device (i.e. terminal) from device); 
selecting one or more [user state transition] patterns, a number of which is according to the identification information, from among a plurality of the [user 10state transition] patterns (see fig. 3 and paras. 20 and 46-48, selecting one or more context state items and related tasks (i.e. patterns), one or more tasks is selected based upon identification of device capabilities for handling the tasks (i.e. a number of which is according to identification));
and transmitting the one or more [user state transition] patterns to the 15terminal (see 46-48, transmitting context state item to suggested device);
Yan fails to explicitly teach user state transition patterns, which are a plurality of patterns obtained by clustering information in a time-series transition for a predetermined time.
However, in analogous art Ide teaches user state transition patterns, which are a plurality of patterns of user state transition obtained by clustering information that indicates the user state transition, which is a time-series transition of a state of a user during a predetermined unit time (see 49 and 53, user activity states representing the locations of the user (i.e. user state transition patterns) obtained by a learning processing by storing user action and activity pattern data sequentially using time-series data during a period of time).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include user state transition patterns, which are a plurality of patterns obtained by clustering information in a time-series transition for a predetermined time as taught in Ide.  One would do so for the benefit of allowing user activity states to be viewed sequentially using time-series data (see, paras. 49 and 53).  

Regarding claims 2, 5, 8,
Yan teaches the limitations as described in claims 1, 4, and 7 above.
Yan further teaches wherein the selecting includes selecting one of probabilistic models from among a plurality of the probabilistic models such that the higher a processing capacity of the terminal, the greater a number of the probabilistic models to be delivered to the terminal (see paras. 46-47, using model to select device capable of handling number of heavy of modeling algorithms based on model performance capabilities).

Claim(s) 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Ide and further in view of Gustafson et al. (US 2018/0129959), herein after Gustafson.

Regarding claims 3, 6, and 9,
Yan teaches the limitations as described in claims 2, 5, and 8 above.
Yan in view of Ide fails to explicitly teach calculating a number of features for each of the plurality of probabilistic models when exceeding a upper limit, in an order with a greatest number of features from among the models and transmitting the models.
However, in analogous art Gustafson teaches wherein the selecting includes calculating a number of features for each of the plurality of the probabilistic models when a number of the plurality of the probabilistic models exceeds an upper limit number (see paras. 102, identifying particular modeling parameters employed in at least a threshold number (i.e. upper limit) of modeling operations identified in the query results), 
the selecting includes specifying a number of the probabilistic models equal to the upper limit number, in an order from one of the probabilistic models with a greatest number of features, from among the plurality of the probabilistic models (see paras. 102-103 and 107, selecting may include counts of the number of models meeting attribute threshold (i.e. upper limit), wherein the model features/criteria can be ranked (i.e. in an order) based on prioritization of the criteria (see also, paras. 71 and 86), 
and the process further comprising delivering the specified probabilistic models to the terminal (see paras. 101-102, results of filtered models (i.e. specified models) may be transmitted  (i.e. delivered) to user interface).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include calculating a number of features for each of the plurality of probabilistic models when exceeding an upper limit, in an order with a greatest number of features from among the models and transmitting the models as taught in Gustafson. One would do so for the benefit of identifying and filtering for particular models to be selected for task (see para. 102).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20070149216 – Misikangas, determining optimal device by using model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458